Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 06, 2022. Claims 1, 4-11, 13-16, 18-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on January 06, 2022 have been fully considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Fault-tolerant precise data access on distributed log-structured merge-tree) in the view of Ungureanu et al. (Pub. No. : US 20130173853 A1) and Steely Jr. et al. (Pub. No. : US 20060041724 A1)

As to claim 1 Zhu teaches a method, comprising: 
processing, by a first database node, a database transaction that involves writing a set of database records to an in-memory cache of the first database node, wherein the processing includes inserting, in a set of probabilistic data structures, a set of database keys that correspond to the set of database records (Abstract and section 2.2: Memtable may be cache and “efficient structure” i.e., the bloom filters for Memtable as the probabilistic data structures);
sending, by the first database node to a second database node, the set of probabilistic data structures to enable the second database node to determine whether to request, from the first database node, a database record associated with a database key (Abstract and section 4: lease based synchronization strategy proposed to maintain consistent copies of the structure on remote query servers).
Paragraphs [0019], [0046]: managing a cache by employing a plurality of Bloom sub-filters in accordance with an exemplary embodiment of the present principles and key can be inserted into a Bloom filter by hashing the key with one or more hash functions) includes:  
applying a hash function to the given database key to identify a particular cache line of a plurality of cache lines included in the given probabilistic data structure (Paragraphs [0019], [0046]: managing a cache by employing a plurality of Bloom sub-filters in accordance with an exemplary embodiment of the present principles and key can be inserted into a Bloom filter by hashing the key with one or more hash functions by determining the bit locations in the Bloom filter corresponding to the key); 
inserting the given database key into the particular cache line by setting a set of bits of the particular cache line based on a set of hash values (paragraph [0046]: key can be inserted into a Bloom filter by hashing the key with one or more hash functions to determine the bit locations in the Bloom filter corresponding to the key and to set the locations).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu by adding the above limitation as taught by Ungureanu to provide a mechanism to traverse all objects in the store (Ungureanu, paragraph [0038]).
Zhu and Ungureanu do not explicitly disclose but Steely teaches obtaining ownership of the particular cache line such that insertions of database keys other than the given database key are prevented from updating the particular cache line, but can update other ones of the plurality of cache lines (paragraphs [0022]-[0023]: a first bus agent acquires ownership of a locked cache line and places the locked cache line in a locked state allowing other agents to obtain an uncached copy of the cache line and a second agent accesses an uncached copy of the locked cache line and updates a state entry within its cache line description buffer to indicate that the line is uncached and therefore carries certain restrictions on a program segments that use the line). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu and Ungureanu by adding the above limitation as taught by Steely to increase the system performance (Steely, paragraphs [0002]-[0004]).

As to claim 4 Zhu together with Ungureanu and Steely teaches a method according to claim 1. Zhu teaches wherein inserting the set of database keys includes: inserting, by the first database node, ones of the set of database keys in a first one of the set of probabilistic data structures and in response to the first probabilistic data structure including a defined threshold number of database keys, the first database node inserting remaining ones of the set of database keys in a second, different one of the set of probabilistic data structures (section 5).

As to claim 5 Zhu together with Ungureanu and Steely teaches a method according to claim 1. Zhu teaches wherein a given one of the set of probabilistic data structures is associated with metadata that indicates a number of active transactions for which database keys have been inserted in the given probabilistic data structure, wherein the method further comprises: determining, by the first database node, whether the given probabilistic data structure can be purged based on whether the number of active transactions indicates that there are active transactions for the given probabilistic data structure (section 3.1).

As to claim 6 Zhu together with Ungureanu and Steely teaches a method according to claim 5. Zhu teaches wherein at least two of the set of probabilistic data structures each include a respective database key inserted as part of processing the database transaction, and wherein the method further comprises: in response to committing the database transaction in relation to the in-memory cache, the first database node decrementing, for each of the at least two probabilistic data structures, the number of active transactions associated with that probabilistic data structure (section 2.1).

As to claim 7 Zhu together with Ungureanu and Steely teaches a method according to claim 1. Zhu teaches subsequent to sending the set of probabilistic data structures to the second database node, the first database node adding one or more additional probabilistic data structures to the set of probabilistic data structures, receiving, by the first database node from the second database node, a database record request for a most recent version of a database record associated with a particular database key and including, by the first database node in a response to the database record request, the one or more additional probabilistic data structures (section 3.3).

As to claim 8 Zhu together with Ungureanu and Steely teaches a method according to claim 7. Zhu teaches wherein a given one of the set of probabilistic data structures is associated with metadata that indicates a latest transaction commit corresponding to the given probabilistic data structure, wherein the method further comprises: prior to the including, the first database node determining to include the one or more additional probabilistic data structures based on each of the one or more additional probabilistic data structures being associated with a respective latest transaction commit that corresponds to a later point in time than a particular transaction commit that is specified in the database record request (section 2.2).

As to claim 9 Zhu together with Ungureanu and Steely teaches a method according to claim 1. Zhu teaches writing, by the first database node, one or more of the set of database records from the in-memory cache to a persistent storage shared between the first and second database nodes and in response to the writing, the first database node determining whether to purge a given one of the set of probabilistic data structures (section 2.2).

As to claim 10 Zhu together with Ungureanu and Steely teaches a method according to claim 1. Zhu teaches wherein at least one of the set of probabilistic data structures is associated with database keys from a plurality of different transactions (section 3.1).

As to claim 21 Zhu together with Ungureanu and Steely teaches a method according to claim 1. Zhu teaches determining, by the first database node, whether a particular one of the set of probabilistic data structures can be purged based on whether metadata included in the particular probabilistic data structure indicates that there are active transactions linked to the particular probabilistic data structure (section 3).

	As to claims 11, 13-16, 18-20, they have similar limitations as of claims 1, 4-10, 21 above. Hence, they are rejected under the same rational as of claims 1, 4-10, 21 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169